An information was filed against the defendant, appellant herein, in the superior court of Gila county, the charging part of which read as follows:
"The said Jose Cordova on or about the 1st day of September, A.D. 1927, and before the filing of this information, at and in Gila county, state of Arizona, did then and there willfully, unlawfully, and feloniously, deliberately and with premeditation and malice aforethought, by means of a certain deadly weapon, to wit, a gun, make an assault on and upon the person of one Albert Bohse, with the intent then and there, willfully, unlawfully, feloniously, deliberately and with premeditation and malice aforethought to kill and murder the said Albert Bohse."
He was tried before a jury which returned a verdict of guilty of assault with a deadly weapon. Motion for a new trial was duly presented to the court and overruled, and defendant was sentenced to serve a term of not less than two nor more than five years in the state prison, whereupon he appealed to this court.
No briefs have been filed for either party. We therefore, under our rules, consider the case on the record alone. The information charges the crime of assault with intent to murder, but includes the lesser offense of assault with a deadly weapon, which was the verdict returned by the jury. The minutes show that the proceedings were regular in every particular, and, no fundamental error appearing in the record, the judgment of the trial court is affirmed. *Page 372